Order, Supreme Court, Bronx County, entered July 24, 1972, unanimously affirmed, without costs and without disbursements. In affirming we note again, as we did recently (Levene v. Levene, 41 A D 2d 530) “that ordinarily appeals from the granting of temporary alimony are not favored, as it is clearly more expedient and less consuming of both judicial time and that of the attorneys if counsel would promptly proceed to trial in accordance with section 249 of the Domestic Relations Law, which has legislatively expressed the entitlement to preference in the trial of such matters where justice so requires. (Be Gasper v. Be Gasper, 31 A D 2d 886.) The remedy for any claimed inequity in awards of temporary alimony, child support or maintenance is a speedy trial where the respective finances of the parties can be ascertained and a permanent award based on the evidence made. (Frost v. Frost, 38 A D 2d 786.) The amount of permanent alimony and support, if any, is ultimately based on evidence and not upon the temporary alimony, which is usually determined by the submitted papers. (Schine v. SeMné, 28 A D 2d 976, Sitian v. Sitian, 29 A D 2d 526, Brown v. Brown, 31 A D 2d 516.) ” The stay granted by order of this court entered September 12, 1972, is vacated. Concur — MeGivern, J. P., Markewich, Nunez, Kupferman and Murphy, JJ.